United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                          F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                            May 12, 2003
                                    FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                           ____________                                        Clerk
                                           No. 02-10096
                                           ____________


               INTERFEDERAL CAPITAL INC,


                                               Plaintiff - Appellant,

               versus


               FLAGSTAR BANK FSB,


                                               Defendant - Appellee.



                           Appeal from the United States District Court
                               For the Northern District of Texas
                                  USDC No. 3:99-CV-2318-P



Before EMILIO M. GARZA and DeMOSS, Circuit Judges, and DUVAL*, District Judge.

PER CURIAM:**

       AFFIRMED. See 5th Cir. Rule 47.6.




       *
        District Judge of the Eastern District of Louisiana, sitting by designation.
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.